 Case 1:18-cv-01257-CFC Document 38 Filed 07/16/19 Page 1 of 1 PageID #: 523



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 Guyzar LLC,                                        Case No. 1:18-cv-01257-CFC

                       Plaintiff,                   Patent Case

                       v.                           Jury Trial Demanded

 StubHub, Inc.,
                       Defendant.

 Guyzar LLC,                                        Case No. 1:18-cv-01258-CFC

                       Plaintiff,                   Patent Case

                       v.                           Jury Trial Demanded

 TracFone Wireless, Inc.,

                       Defendant.

 Guyzar LLC,                                        Case No. 1:18-cv-1821-CFC

                       Plaintiff,                   Patent Case

                       v.                           Jury Trial Demanded

 Gold’s Gym International, Inc.,

                       Defendant.


                  [Proposed] Final Order to Dismiss Action with Prejudice


Having considered the Parties’ Joint Letter regarding dismissal of this action, IT IS
HEREBY ORDERED this ____ day of _________, 2019, that Plaintiff’s asserted claims
are dismissed with prejudice and the cases are closed, with each party bearing its own
attorneys’ fees and costs.



                                    _____________________________
                                    United States District Judge
